Exhibit 4.3 PREFERRED SECURITIES GUARANTEE AGREEMENT FIRST UNITED CORPORATION Dated as of December 30, 2009 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1. Definitions and Interpretation 1 ARTICLE II POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE SECTION 2.1. Powers and Duties of the Guarantee Trustee 4 SECTION 2.2. Certain Rights of the Guarantee Trustee 5 SECTION 2.3. Not Responsible for Recitals or Issuance of Guarantee 7 SECTION 2.4. Events of Default; Waiver 7 SECTION 2.5. Events of Default; Notice 8 ARTICLE III THE GUARANTEE TRUSTEE SECTION 3.1. The Guarantee Trustee; Eligibility 8 SECTION 3.2. Appointment, Removal and Resignation of the Guarantee Trustee 9 ARTICLE IV GUARANTEE SECTION 4.1. Guarantee 9 SECTION 4.2. Waiver of Notice and Demand 10 SECTION 4.3. Obligations Not Affected 10 SECTION 4.4. Rights of Holders 11 SECTION 4.5. Guarantee of Payment 11 SECTION 4.6. Subrogation 11 SECTION 4.7. Independent Obligations 12 SECTION 4.8. Enforcement 12 ARTICLE V LIMITATION OF TRANSACTIONS; SUBORDINATION SECTION 5.1. Limitation of Transactions 12 SECTION 5.2. Ranking 13 i TABLE OF CONTENTS (continued) PAGE ARTICLE VI TERMINATION SECTION 6.1. Termination 13 ARTICLE VII INDEMNIFICATION SECTION 7.1. Exculpation 14 SECTION 7.2. Indemnification 14 SECTION 7.3. Compensation; Reimbursement of Expenses 15 ARTICLE VIII MISCELLANEOUS SECTION 8.1. Successors and Assigns 15 SECTION 8.2. Amendments 16 SECTION 8.3. Notices 16 SECTION 8.4. Benefit 17 SECTION 8.5. Governing Law 17 SECTION 8.6. Counterparts 17 ii PREFERRED SECURITIES GUARANTEE AGREEMENT THIS PREFERRED SECURITIES GUARANTEE AGREEMENT (this “Guarantee”), dated as of December 30, 2009, is executed and delivered by First United Corporation, a Maryland corporation (the “Guarantor”), and Wilmington Trust Company, a banking corporation organized and existing under the laws of Delaware, as trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined herein) from time to time of the Preferred Securities (as defined herein) of First United Statutory Trust III, a Delaware statutory trust (the “Issuer”). WHEREAS, pursuant to an Amended and Restated Declaration of Trust of the Issuer, dated as of December 30, 2009 (the “Declaration”), by and among First United Corporation, as Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust Company, as Delaware Trustee, William B. Grant, Carissa L. Rodeheaver, and Tonya K. Sturm, as Administrative Trustees, and the holders from time to time of undivided beneficial interests in the assets of the Issuer, Issuer is issuing, in one or more closing, the first of which is occurring on the date hereof, preferred securities having an aggregate liquidation amount of up to $30,000,000 (the “Preferred Securities”); and WHEREAS, as incentive for the Holders to purchase the Preferred Securities, the Guarantor desires irrevocably and unconditionally to agree, to the extent set forth in this Guarantee, to pay to the Holders of Preferred Securities the Guarantee Payments (as defined herein) and to make certain other payments on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the purchase by each Holder of the Preferred Securities, which purchase the Guarantor hereby agrees shall benefit the Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of the Holders. ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1.Definitions and Interpretation.In this Guarantee, unless the context otherwise requires: (a)capitalized terms used in this Guarantee but not defined in the preamble above have the respective meanings assigned to them in this Section 1.1; (b)a term defined anywhere in this Guarantee has the same meaning throughout; (c)all references to “the Guarantee” or “this Guarantee” are to this Guarantee as modified, supplemented or amended from time to time; (d)all references in this Guarantee to Articles and Sections are to Articles and Sections of this Guarantee, unless otherwise specified; (e)terms defined in the Declaration as of the date of execution of this Guarantee have the same meanings when used in this Guarantee, unless otherwise defined in this Guarantee or unless the context otherwise requires; and (f)a reference to the singular includes the plural and vice versa. “Beneficiaries” means any Person to whom the Issuer is or hereafter becomes indebted or liable. “Corporate Trust Office” means the office of the Guarantee Trustee at which the corporate trust business of the Guarantee Trustee shall, at any particular time, be principally administered. “Covered
